     ANTHONY J. DELUCA, ESQ.
1    Nevada Bar No.: 6952
2    DELUCA & ASSOCIATES
     4560 S. Decatur Blvd Suite 302
3    Las Vegas, Nevada 89103
     (702) 873-5386
4    Fax (702) 873-5903
     anthony@deluca-associates.com
5

6    TIMOTHY S. CORY, ESQ.
     Nevada Bar No: 1972
7    JAY A. SHAFER, ESQ.
     Nevada Bar No. 9184
8    CORY READE DOWS & SHAFER
     1333 North Buffalo Drive, Suite 210
9
     Las Vegas, Nevada 89128
10   Telephone: (702) 794-4411
     Fax: (702) 794-4421
11   tcory@crdslaw.com
     jshafer@crdslaw.com
12   Attorneys for Plaintiffs
13
     Attorneys for Plaintiffs
14
                                      UNITED STATES DISTRICT COURT
15
                                            DISTRICT OF NEVADA
16

17   Z. T., a minor, by CRISTY THOMAS, his
     Guardian; CRISTY THOMAS:                            Case No.: 2:18-cv-02261-JAD-CWH
18

19                            Plaintiffs,                STIPULATION AND ORDER FOR
     v.                                                  EXTENSION OF TIME TO FILE
20                                                       RESPONSE TO MOTION FOR
     ASSURITY LIFE INSURANCE COMPANY;                    SUMMARY JUDGMENT
21   DOES 1 through 100 and ROE Business Entities
     1 through C, inclusive.
22

23                            Defendants.

24

25                Pursuant to LR 26-4 and LR IA 6-1, defendant Assurity Life Insurance Company and

26   plaintiffs Z.T., a minor, by Cristy Thomas, his guardian, and Cristy Thomas stipulate to extend the

27   deadline to file an opposition to Defendant’s Motion for Summary Judgment filed November 7,

28   2019. [ECF No. 26].

     48874581;1
1           Good cause exists to extend this deadline, as the parties are in the midst of productive

2    settlement discussions, and this extension would permit the parties to do so without incurring

3    unnecessary costs. It would further potentially preserve judicial resources. The parties hereby

4    stipulate and agreed to extend the date for Plaintiff to respond to Defendant’s Motion for Summary

5    Judgment up to and including December 5, 2019. This stipulation is not made to cause delay or

6    prejudice to any party.

7
      DATED this 20th day of November, 2019.           DATED this 20th day of November, 2019.
8
      AKERMAN LLP                                      DELUCA & ASSOCIATES
9

10    /s/ Scott R. Lachman                             /s/ Anthony J. DeLuca
      Darren T. Brenner, Esq.                          Anthony J. Deluca, Esq.
11    Nevada Bar No. 8386                              Nevada Bar No. 6952
      Scott R. Lachman, Esq.                           4560 S. Decatur Blvd., Suite 302
12    Nevada Bar No. 12016                             Las Vegas, Nevada 89103
      1635 Village Center Cir., Ste. 200
13    Las Vegas, Nevada 89134                          CORY READE DOWS & SHAFER

14    Attorneys for Defendant                          /s/ Jay A. Shafer
                                                       Jay A. Shafer, Esq.
15                                                     Nevada Bar No. 009184
                                                       1333 North Buffalo Drive, Suite 210
16                                                     Las Vegas, Nevada 89128

17                                                     Attorneys for Plaintiffs

18

19
                                                 ORDER
20
            IT IS SO ORDERED.
21
            DATED:
22
                                                        _______________________________________
23                                                      UNITED STATES
                                                                STATESMAGISTRATE     JUDGE
                                                                        DISTRICT JUDGE
                                                        Dated: November 21, 2019.
24

25

26

27

28

                                                   2
